                                           Case 5:21-cv-05046-BLF Document 13 Filed 09/13/21 Page 1 of 1

                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                         UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     MICHAEL PELKEY,                                Case No. 21-05046 BLF (PR)
                                  12                        Petitioner,                 JUDGMENT
Northern District of California
 United States District Court




                                  13                v.

                                  14     CALIFORNIA LAKE COUNTY
                                         SUPERIOR COURT,
                                  15
                                                           Respondent.
                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  19   prejudice. Judgment is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: __September 13, 2021__                     ________________________
                                  23                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\HC.21\05046Pelkey_judgment.docx

                                  26

                                  27

                                  28
